Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 2 does not further define claim 1, as claim 1 already claims wherein, in the at least one block copolymer, the block A is derived from the at least one (meth)acrylate monomer, the block B is derived from the at least one (meth)acrylic acid monomer, and the block copolymer is obtained in a controlled radical polymerization process.

The application has been amended as follows: 
IN THE CLAIMS
	Cancel claim 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art, such as USPN 5,852,095 and US 2017/0247570, teach aqueous polymer/silicone emulsions.  However, none of the prior art is found to teach or sufficiently suggest the claimed composition comprising an emulsion comprising a continuous phase and a dispersed phase, wherein the continuous phase is water, and the dispersed phase comprises: 

a block A derived from at least one unsaturated monomer selected from the group consisting of (meth)acrylates, and
 a block B derived from at least one unsaturated monomer selected from the group consisting of (meth)acrylic acids; and
b) at least one non-polymerizable, non-polar silicone oil having at least one poly(dimethylsilyloxy)-group dispersed phase in the form of emulsion droplets.
	Thus, claims 1 and 3-33 to the composition, the process of preparing the composition, and the process of using the composition are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE